DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:
In claims 1 and 2, (i) replace “a package with airtight space” with –a package with an airtight space--, (ii) insert --:-- (colon) after “the test method comprises”, (iii) replace “exposed to high moisture…” with –exposed to a high moisture…”, and, (iv) replace “, leak of the package is discriminated” with --, a leak of the package is discriminated--.
In claim 3, (i) replace “comprises steps of” with –comprises the steps of:--, and, (ii) replace “to high moisture atmosphere” with –to the high moisture atmosphere--.
In claims 4 and 12, insert --a-- before “single crystal material”.
In claims 8 and 16, replace “reflected on a surface of the cap wafer” with –reflected on the surface of the cap wafer--.
In claims 9 and 17, (i) replace “comprising;” with –comprising:--, (ii) insert --an-- before “airtight space”, and, (ii) replace “the element exists” with –the elements exist--.
In claims 10 and 18, (i) replace “includes steps of” with –includes the steps of:--, and, (ii) replace “forming a plurality of packages with regard to one piece of the substrate wafer and individualizing the packages to every package” with --forming a plurality of packages with regards to one piece of the substrate wafer and individualizing the plurality of packages into single packages--.
In claims 11 and 19, (i) replace “includes steps of” with –includes the steps of:--, and, (ii) replace “forming a plurality of packages with regard to one piece of the substrate wafer and forming a penetrating hole in the cap wafer which is between each of adjacent packages” with --forming a plurality of packages with regards to one piece of the substrate wafer and forming a penetrating hole in the cap wafer which is between each of adjacent packages of the plurality of packages--.
All suggestions made by the examiner correct minor informalities that arise from minor grammatical errors and/or minor antecedent basis deficiencies. Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the objections set forth in this Office Action (OA).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 1) an applying water process in which the semiconductor device is exposed to high moisture atmosphere and cooled, and a leak discrimination process in which power is supplied to the element which is formed on the substrate wafer and by detecting a sound wave which is generated by the semiconductor device, leak of the package is discriminated, (claim 2) an applying water process in which the semiconductor device is exposed to high moisture atmosphere and a leak discrimination process in which power is supplied to the element which is formed on the substrate wafer, a sound wave which is generated by the semiconductor device is detected, based on a length of time from starting supply of power to the element and detecting the sound wave, leak of the package is discriminated, (claim 9) a process of discriminating leak in the package by the test method of a semiconductor device according to claim 1, and, (claim 17) a process of discriminating leak in the package by the test method of a semiconductor device according to claim 2.
US 6555856 B1 to Staller discloses a substrate wafer (10) with an element (20) thereon, a cap wafer (12) on the substrate wafer and a hermetically-sealed cavity (16, Fig. 1). Staller further discloses determine current/voltage reading of element 20 to determine or not if the cavity is properly sealed (2:25-50).
US 20050093533 A1 to Christenson et al. discloses “an electrical verification method that detects moisture within the cavity of the semiconductor or micro-machined device as an indication of whether the device is hermetically sealed. The method affects an increase in the time for sufficient water vapor to remain within a leaky or unsealed device, so that instability in the diode can be measurable over a longer period of time” ([0010]).
US 20070128759 A1 to Dewes et al.  discloses “A method and structure use characteristics of a plasma discharge for verifying a hermetic seal. The plasma discharge is created in a hermetically sealed cavity by a pair of spaced electrodes that extend from tips inside the hermetically sealed cavity to contacts outside the sealed cavity. An electrical bias is applied to the contacts that is sufficient to create a plasma discharge in a properly hermetically sealed cavity but not in an unsealed cavity” (Abstract).
None of the prior art of record discloses or suggests the claimed invention.

Conclusion
This application is in condition for allowance except for the formal matters addressed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894